DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a computerized process of training a neural speech synthesis model that can generate speech audio conditioned on a value of a voice property, classified in CPC G10L 15/26 and CPC G06N 3/04.
II. Claims 7-13, drawn to a computerized method of synthesizing speech audio, classified in CPC G10L 13/047 and CPC G10L 13/033.
III. Claims 14-18, drawn to a computerized method of configuring a speech synthesizer, classified in CPC G06F 3/167.
IV. Claims 19-20, drawn to a computerized method of examining trademarks, classified in CPC G06Q 10/10 and CPC G06Q 50/184.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group I pertains to a method of training a neural speech synthesis model by obtaining source samples of speech audio and does not require the model to operate on text or have any specific output type or format. Group II pertains to a method of synthesizing speech audio, where a received string of text is synthesized to speech audio using a neural speech synthesis model, requiring said neural speech synthesis model to operate on text and output speech audio.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group I pertains solely to a method of training a neural speech synthesis model and does not require a specific use for said neural speech synthesis model. Group II pertains solely to a method for synthesizing speech audio using a neural speech synthesis model and does not require such model to be trained via any specific process. The inventions as claimed are not obvious variants of one another as Group I deals solely with a method of training a neural speech synthesis model and Group II deals solely with a method of using a neural speech synthesis model to perform speech synthesis from text.
Inventions I and III are directed to related processes. In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group I pertains to a method for training a neural speech synthesis model by obtaining source samples of speech audio and does not require the model to have any specific output type or format.  Group III pertains to a method of configuring a speech synthesizer and does not require the use of a neural speech synthesis model. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group I pertains solely to a method of training a neural speech synthesis model and does not require a specific use for said neural speech synthesis model. Group III pertains solely to a method for configuring a speech synthesizer and does not require the use of a neural speech synthesis model at all. The inventions as claimed are not obvious variants of one another as Group I deals solely with a method of training a neural speech synthesis model and Group III deals solely with a method of configuring a configuring a speech synthesizer and does not require the use of a neural speech synthesis model at all.
Inventions I and IV are directed to related processes. In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group I pertains to a method for training a neural speech synthesis model by obtaining source samples of speech audio and does not require the model to have any specific output type or format.  Group IV pertains to a method of examining trademarks and does not require the use of a neural speech synthesis model at all. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group I pertains solely to a method of training a neural speech synthesis model and does not require a specific use for said neural speech synthesis model. Group IV pertains solely to a method for examining trademarks and does not require the use of a neural speech synthesis model at all. The inventions as claimed are not obvious variants of one another as Group I deals solely with a method of training a neural speech synthesis model and Group IV deals solely with a method of trademark examination and does not require the use of a neural speech synthesis model at all.
Inventions II and III are directed to related processes. In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group II pertains to a method of synthesizing speech audio, where a received string of text is synthesized to speech audio using a neural speech synthesis model. Group III pertains to a method of configuring a speech synthesizer and does not require the use of a neural speech synthesis model at all. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group II pertains solely to a method for synthesizing speech audio using a neural speech synthesis model and does not require the speech synthesis model to be configured according to a particular process. Group III pertains solely to a method for configuring a speech synthesizer and does not require the use of a neural speech synthesis model at all. The inventions as claimed are not obvious variants of one another as Group II deals solely with a method of performing speech synthesis using a neural speech synthesis model and Group III deals solely with a method of configuring a configuring a speech synthesizer and does not require the use of a neural speech synthesis model at all.
Inventions II and IV are directed to related processes. In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group II pertains to a method of synthesizing speech audio, where a received string of text is synthesized to speech audio using a neural speech synthesis model. Group IV pertains to a method of examining trademarks and does not require the use of a neural speech synthesis model at all. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group II pertains solely to a method for synthesizing speech audio using a neural speech synthesis model. Group IV pertains solely to a method for examining trademarks and does not require the use of a neural speech synthesis model at all. The inventions as claimed are not obvious variants of one another as Group II deals solely with a method of performing speech synthesis using a neural speech synthesis model and Group IV deals solely with a method of trademark examination and does not require the use of a neural speech synthesis model at all.


Inventions III and IV are directed to related processes. In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect. Group III pertains to a method of configuring a speech synthesizer and is not required to be used in the context of trademark examination. Group IV pertains to a method of examining trademarks and does not require configuring a speech synthesizer. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Group III pertains to a method of configuring a speech synthesizer and is not required to be used in the context of trademark examination. Group IV pertains solely to a method for examining trademarks and does not require the use of a speech synthesizer. The inventions as claimed are not obvious variants of one another as Group III deals solely with a method of configuring a speech synthesizer and Group IV deals solely with a method of trademark examination and does not require the use of a speech synthesizer at all.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC G10L 15/26 and CPC G06N 3/04, along with a unique text search.
Group II would require a search in at least CPC G10L 13/047 and CPC G10L 13/033, along with a unique text search.
Group III would require a search in at least CPC G06F 3/167, along with a unique text search.
Group IV would require a search in at least CPC G06Q 10/10 and CPC G06Q 50/184, along with a unique text search.
Inventions in Groups I, II, III, and IV would require different search strategies, the searching of different terms, and a different determination of allowability which would be a serious search and examination burden.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
A telephone call was made to applicant’s attorney of record, Michelle Dunn, on August 22, 2022, to request an oral election to the above restriction requirement, but did not result in an election being made.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C LEE whose telephone number is (571)272-4933. The examiner can normally be reached M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Mehrmanesh can be reached on (571)270-3351. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.C.L./Examiner, Art Unit 4163                                                                                                                                                                                                        
/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845